Citation Nr: 0610030	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty, for VA purposes, with the 
Philippine Commonwealth Army during periods between December 
1941, and March 1946.  He also served with the New Philippine 
Scouts from March 1946, to January 1949.  He died in 
September 1999.  The appellant seeks benefits as his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision denying an application 
to reopen a claim for service connection for the cause of the 
veteran's death.  The appellant testified before the Board in 
June 2005.

The appellant had attempted to appoint her son to represent 
her in this matter.  In September 2004, she sought to appoint 
another representative (a certified public accountant).  
Although the accountant has filed documents about his good 
character and reputation, he has not fulfilled all of the 
criteria for accreditation as an agent or for designation as 
a power of attorney.  See 38 C.F.R. §§ 14.629, 20.600 et seq. 
(2005).  Therefore, the appellant is not represented before 
VA in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is needed.


REMAND

In July 2004, the appellant identified various medical 
providers for treatment of the veteran for a gunshot wound to 
the knees, including immediately prior to his death.  In 
particular, obtaining the records of treatment from the 
medical provider who treated the veteran immediately prior to 
his death would be helpful.  On remand, the RO should request 
that the appellant specify dates of treatment and the 
conditions that were treated from the facilities listed 
below, whose records are not yet in the file or whose records 
have not yet been requested.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the appellant specify 
the year(s) of treatment from the 
following providers: (1) SunRidge 
Rehabilitation Nursing Care; (2) Dr. 
Julian Villanueva; and (3) Monterey 
County Department of Health.  Then, 
obtain those records.

2.  Then, readjudicate the application 
to reopen the claim for service 
connection for the cause of the 
veteran's death.  If the decision 
remains adverse to the appellant, 
provide her with a supplemental 
statement of the case) and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


